                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Evan W. Gray

     v.                             Civil No. 18-cv-522-JD
                                    Opinion No. 2019 DNH 207
Chester L. Gray, III


                             O R D E R

     As discussed in the court’s prior orders, this case

involves disputes among Chester and Barbara Gray’s three

children, Skip, Scott, and Evan Gray.1   Evan brought suit against

Skip as executor of the CLG Estate, as sole trustee of the CLG

Trust, and as co-trustee of the BJG Trust.   In his Amended

Complaint, Evan alleges that Chester, prior to his death,

breached his fiduciary duties while he was trustee of the BJG

Trust (Counts 1 and 2).   Evan brings Counts 1 and 2 in his

capacity as a trustee of the BJG Trust and in his individual

capacity.   Evan sues Skip in Skip’s capacity as executor of the

CLG Estate.2


     1 As in its previous orders, the court will refer to the
principals in this case by their first names for clarity and
succinctness. The court also uses the abbreviations for
Barbara’s trust (“BJG Trust”), Chester’s trust (“CLG Trust”),
and Chester’s estate (“CLG Estate”) consistent with its previous
orders. E.g., docs. 54, 55.

     2 Evan also alleges that Skip breached his fiduciary duties
as trustee of the CLG Trust (Count 3), and he seeks removal of
Skip as co-trustee of the BJG Trust based on alleged conflicts
of interest (Count 4). Counts 3 and 4 of the Amended Complaint
     Skip filed counterclaims,3 the “CLG Estate Counterclaims,”

which were brought in his capacities as executor of the CLG

Estate and trustee of the CLG Trust.   Doc. 36.   The CLG Estate

Counterclaims are for indemnification (Count I) and for a

declaratory judgment regarding the BJG Trust’s “pour over”

provision, Article 2.4.A (Count II).

     Skip moves for summary judgment in his favor on Counts 1

and 2 of Evan’s Amended Complaint to the extent Evan brought

Counts 1 and 2 in his individual capacity.    Additionally, Skip

moves for summary judgment in his favor as to Count II of the

CLG Estate Counterclaims, arguing that he is entitled to relief

on the merits of that claim and that Evan cannot prevail on his

affirmative defense of equitable estoppel, which he pled as the

Fifth Defense to Count II.

     Evan opposes partial summary judgment.   Scott, who in his

capacity as a co-trustee of the BJG Trust is a counterclaim

defendant as to the CLG Estate Counterclaims, did not file an

opposition to Skip’s motion for summary judgment.4


are not at issue with regard to Skip’s motion for partial
summary judgment.

     3 Skip also filed counterclaims seeking attorneys’ fees,
costs, and other expenses in his capacity as trustee of the BJG
Trust (the “BJG Trust Counterclaims”). Doc. 37. Those
counterclaims are not at issue in this order.

     4 Scott is not a plaintiff as to Counts 1 and 2 of Evan’s
Amended Complaint.

                                2
                        Standard of Review

    Summary judgment is appropriate when the moving party

“shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); Faiella v. Fed. Nat’l Mortg. Assoc., 928

F.3d 141, 145 (1st Cir. 2019).   “A genuine issue of material

fact only exists if a reasonable factfinder . . . could resolve

the dispute in that party’s favor.”   Town of Westport v.

Monsanto Co., 877 F.3d 58, 64-65 (1st Cir. 2017) (internal

quotation marks and citation omitted).


                            Background

    A. BJG Trust & CLG Trust

    In 1996, Chester and Barbara Gray each created a trust.

Doc. 65-4 (creating the 1996 CLG Trust); Doc. 65-4 (creating the

1996 BJG Trust).   The two trusts reserved the right of the

grantors (Chester and Barbara) to revoke or modify the trusts.

Doc. 65-5 at 22; Doc. 65-4 at 22.

    Between 2010 and 2011, Attorney Nicholas Harvey served as

Chester’s and Barbara’s estate planning counsel.   Chester, who

was a retired lawyer, paid particular attention to the details

of the estate plans.   Ultimately, Attorney Harvey prepared two

trust documents, which Barbara and Chester executed in 2011: the

“First Amendment and Complete Restatement of the Chester L.



                                 3
Gray, Jr. Trust of 1996” and the “First Amendment and Complete

Restatement of the Barbara J. Gray Trust of 1996,” which have

been referred to throughout this litigation as the CLG Trust and

the BJG Trust, respectively.

    Barbara and Chester served as the initial co-trustees of

both the CLG Trust and the BJG Trust, which were revocable until

their respective settlor’s death, at which point they became

irrevocable under their provisions.    Among the assets included

in the CLG Trust is real estate located in Grafton and

Springfield, New Hampshire.

    The CLG Trust exists, in part, to hold and maintain the

Grafton and Springfield real estate for Barbara and Chester’s

descendants “for as long as is reasonably and prudently

possible.”   Doc. 62-3 at 4.   To that end, the CLG Trust provides

that, after Chester’s death, the real estate will be held in a

Continuing Trust, which shall exist until certain conditions

outlined in Article 2.2.A(2)-(4) of the CLG Trust are met.

    In addition, after Chester’s death, the CLG Trust provides

for the creation of a “maintenance fund” for the real estate,

which is to be funded with assets valued at $820,000 adjusted

for inflation.   After all of the CLG Trust provisions have been

satisfied, the remainder of the CLG Trust’s assets are to be

distributed equally among Barbara and Chester’s three sons,

Skip, Scott, and Evan.

                                 4
    The BJG Trust provides for the management of Barbara’s

assets before and after her death.   Barbara died on April 9,

2013.   Following Barbara’s death, Chester became sole trustee of

both trusts.   Chester remained as trustee of both the BJG Trust

and the CLG Trust until his death on April 26, 2017.

    The BJG Trust includes provisions that became effective

after the death of both Barbara and Chester.   One of the

principal provisions of the BJG Trust is Article 2.4.A which

provides:

    If at the time of the death of my husband and myself,
    the amount of liquid assets held in the continuing
    trust for real estate located in Grafton and
    Springfield, New Hampshire as set forth in my
    husband’s trust is less than [$820,000 adjusted for
    inflation],5 I direct that my trustee distribute from
    my trust an amount of property that will increase the
    sums held in said continuing trust of my husband’s to
    [$820,000 adjusted for inflation].

Doc. 62-4 at 4.   The “remainder of the trust property” is to be

distributed equally among Skip, Scott, and Evan.   Id.

    After Chester’s death, Skip, Scott, and Evan became co-

trustees of the BJG Trust, and Skip became sole trustee of the

CLG Trust.   Skip petitioned the probate division of the New

Hampshire Circuit Court to open a probate administration and



    5  The BJG Trust directs the inflation adjustment to be
calculated “in accordance with the percentage changes in the
Consumer Price Index – All Urban Consumers (Northeast Region)
from January 1, 2011 until January of the year of my death
. . . .” Doc. 62-4 at 4.

                                 5
appoint him to administer the CLG Estate.   The New Hampshire

court granted Skip’s petition for estate administration and

appointed him Executor on June 14, 2017.


    B. Pre-Litigation Correspondence

    Skip originally retained Attorney Catherine Richmond of

Stebbins Bradley, PA, to represent him as fiduciary of the CLG

Trust and CLG Estate, before retaining current counsel Attorney

Ralph Holmes.    After Chester’s death in late April 2017, Skip’s

counsel engaged in correspondence with Evan which continued

throughout 2017 and 2018 and culminated in this litigation begun

by Evan.

    On December 12, 2017, Evan sent to Skip, by registered

mail, a letter entitled “Notice of Claims and Demand for

Payment.”   Doc. 62-8 at 1.   In the letter, Evan listed Skip

twice, once as executor of the CLG Estate and once as trustee of

the CLG Trust.    In the letter, Evan explained his claims:


    PLEASE TAKE NOTICE, pursuant to New Hampshire RSA
    Section 556:2, that Evan W. Gray, as Trustee of the
    Barbara J. Gray Trust of 1996, asserts the following
    claim(s) against Chester L. Gray, III, Executor of the
    Estate of Chester L. Gray, Jr., and Chester L. Gray
    III, Trustee of the Chester L. Gray, Jr., Trust of
    1996:
    Claim(s) for breaches of fiduciary duties by decedent
    Chester L. Gray, Jr., as former sole trustee of the
    Barbara J. Gray Trust of 1996 from April 9, 2014,
    through April 26, 2017 (the “Period”), by: (i)
    managing the investments of the Trust for his sole
    benefit as income beneficiary of the Trust during the

                                  6
Period, to the detriment of the Trust and the
remainder beneficiaries of the Trust, including
without limitation by concentrating the investments of
the trust solely in municipal bonds and utility stocks
bearing high levels of current income but little or no
capital growth, such that the capital value of the
Trust was $100,000 (One Hundred Thousand Dollars) less
at the end of the Period than at the beginning of the
Period, whereas the Standard & Poor 500 equity index
increased 50% during the Period; (ii) distributing
capital of the Trust to himself in violation of
Paragraphs 2.3.A.(2) and (4) of the Trust instrument;
and (iii) using capital removed improperly from the
Trust to purchase real property in the center of the
town of Grafton, New Hampshire, and donating such real
property to the town of Grafton, New Hampshire, for
the decedent's own charitable benefit, to the
detriment of the Trust and the remainder beneficiaries
of the Trust.
PLEASE TAKE FURTHER NOTICE, pursuant to New Hampshire
RSA Section 556:2,that based on the foregoing
breaches, Evan W. Gray, as Trustee of the Barbara J.
Gray Trust of 1996, DEMANDS that the Estate of Chester
L. Gray, Jr., and the Chester L. Gray, Jr., Trust of
1996 pay to the Barbara J. Trust of 1996 damages in an
amount to be determined but not less than $850,000
(Eight Hundred and Fifty Thousand Dollars).
PLEASE TAKE FURTHER NOTICE that, pursuant to New
Hampshire RSA Section 564-B:5-505(b)(1), because,
according to Chester L. Gray, III, Executor, as stated
in his Petition for Estate Administration, the Estate
of Chester L. Gray, Jr., equals only $19,000 (Nineteen
Thousand Dollars), and is inadequate to satisfy the
claim(s) notified hereby, the property of the Chester
L. Gray Jr. Trust of 1996 is subject to such claims.
PLEASE TAKE FURTHER NOTICE that, pursuant to New
Hampshire RSA Section 554:19.I and the first paragraph
of Article 2.2 of the First Amendment and Complete
Restatement of the Chester L. Gray, Jr., Trust of
1996, the claim(s) notified hereby are “debts of the
deceased” and “obligations” that must be paid before
any “Continuing Trust” may be established under
Article 2.2.A of the First Amendment and Complete
Restatement of the Chester L. Gray, Jr., Trust of
1996.

                           7
Doc. 62-8 at 1-2.     Evan signed the letter as Evan Gray, Trustee,

identifying the trust of which he was trustee as the “Barbara J.

Gray Trust of 1996.”    Id. at 2.

    On January 5, 2018, Attorney Holmes, on Skip’s behalf, sent

a letter to all the trustees of the BJG Trust, enclosing Evan’s

December 12 letter.    In the January 5 letter, Attorney Holmes

articulated Skip’s understanding of the claims given Evan’s

statements in the December 2017 letter, noted that Evan demanded

that the CLG Estate and CLG Trust pay the BJG Trust a sum not

less than $850,000, and stated that the CLG Estate would defend

the claim and seek recovery of costs, which it was likely to

receive “[i]nsofar as the Claim is successfully defended.”    Doc.

62-9 at 1-2.   Attorney Holmes also stated that Evan would need

to prove bad faith in order to establish liability.     Id. at 2.

    On February 9, 2018, Evan replied to the January 5 letter

from Attorney Holmes, stating that Attorney Holmes had been

“deliberately misleading” in his use of “defined terms.”     In the

next sentence, Evan stated that “[t]he Claims are asserted on

behalf of the BJG Trust, not me individually.”     Doc. 62-10 at 1.

He added that “the trustees of the BJG Trust have a duty to

pursue such Claims,” and that, if the CLG Estate or CLG Trust

was “foolish enough” to contest the Claims, “they likely will

have statutory responsibility to reimburse the BJG Trust for its



                                    8
attorney fees and other costs after the BJG Trust prevails on

the Claims . . . .”    Id. at 1-2.

      On February 12, 2018, Evan sent another letter to Skip,

this time writing “in my capacity as a qualified beneficiary of

the” CLG Trust.   Doc. 62-11 at 1.    In the February 12 letter,

Evan stated that he had sent the December 12 letter in “my

capacity as a trustee of the Barbara J. Gray Trust of 1996.”

Id.   Evan then urges Skip “promptly to negotiate with the BJG

Trust to resolve the Claims without the expense of litigation

. . . .”   Id. at 2.

      Evan filed this lawsuit on June 13, 2018.


                             Discussion

      Skip moves for summary judgment as to Counts 1 and 2 of

Evan’s Amended Complaint to the extent Counts 1 and 2 were

brought outside Evan’s capacity as trustee of the BJG Trust.

Skip contends that Evan failed to provide the notice and demand

required under RSA 556:1.    Evan responds, contending that he

provided sufficient notice under RSA 556:1 and that Skip waived

the notice requirement in any event.

      Skip also moves for summary judgment as to Count II of the

CLG Estate Counterclaims, contending that the plain meaning of

Article 2.4.A of the BJG Trust and Article 2.2 of the CLG Trust

requires a determination of the pour over amount only after all



                                  9
obligations against the CLG Trust have been paid or provided

for.    In his summary judgment motion, Skip also contends that

Evan cannot succeed on his affirmative defense of equitable

estoppel.

       Evan responds, arguing that the BJG Trust language does not

reference the CLG Trust’s payment of claims against it and that

the pour over amount, if any, would be set at the time of the

surviving spouse’s (i.e., Chester’s) death.     Evan also responds

that there are genuine disputes of material fact as to his

defenses of equitable estoppel and unclean hands, which prevent

the entry of summary judgment in Skip’s favor.     Skip did not

file a reply.


       A. Jurisdiction

       Any time “a colorable question exists,” the court is

obliged to inquire into its own jurisdiction.    Watchtower Bible

and Tract Soc. of New York v. Colombani, 712 F.3d 6, 10 (1st

Cir. 2013).    The claims in this case touch on matters relating

to the probate of the CLG Estate, which the court understands

remains open in the New Hampshire Probate Court.

       “The probate exception is a judge-made doctrine stemming

from the original conferral of federal equity jurisdiction in

the Judiciary Act of 1789.”    Jimenez v. Rodiguez-Pagan, 597 F.3d

18, 24 (1st Cir. 2010).    The probate exception “reserves to



                                 10
state probate courts the probate or annulment of a will and the

administration of a decedent’s estate; it also precludes federal

courts from endeavoring to dispose of property that is in the

custody of a state probate court.    But it does not bar federal

courts from adjudicating matters outside those confines and

otherwise within federal jurisdiction.”    Marshall v. Marshall,

547 U.S. 293, 311-12 (2006) (citations omitted).    “Where the

exercise of federal jurisdiction will result in a judgment that

does not dispose of property in the custody of a state probate

court, even though the judgment may be intertwined with and

binding on those state proceedings, the federal courts retain

their jurisdiction.”   Jimenez, 597 F.3d at 24 (quoting Lefkowitz

v. Bank of N.Y., 528 F.3d 102, 106 (2d Cir. 2007)) (alteration

omitted).

     Having examined the claims and counterclaims as relevant to

Skip’s motion for partial summary judgment, the court is

satisfied that the probate exception does not apply to those

claims and counterclaims.6   Evan’s claims do not fall within the

probate exception to the extent the relief sought is a creditor

claim against the CLG Estate, rather than exercise of any

jurisdiction over the assets of the CLG Estate while they remain


     6 Depending on the circumstances, if Evan prevails on his
claims, the court may lack jurisdiction to order certain relief
against the CLG Estate while it remains in probate. See
Jimenez, 597 F.3d at 24.

                                11
under the probate court’s jurisdiction.   Likewise, while the

declaratory judgment requested in Count II of the CLG Estate

Counterclaims may, in part, bind the state probate court to a

particular interpretation of the trusts’ terms, such a judgment

is not outside this court’s jurisdiction.   See Jimenez, 597 F.3d

at 24; Turton v. Turton, 644 F.2d 344, 347 (5th Cir. 1981)

(observing that the probate exception does not prohibit a

federal court from issuing, for example, “a declaratory judgment

that a probated will entitles [a devisee] to twenty percent of

the net estate”).   The court turns next to the merits of the

arguments on summary judgment.


    B. Notice of Claim (Counts 1 and 2 of Evan’s Amended
       Complaint)

    Skip argues that, under RSA 556:1 and RSA 556:3, Evan

failed to provide sufficient notice of a claim against the CLG

Estate in any capacity outside his capacity as trustee of the

BJG Trust.   Skip contends that, while Evan provided notice of

the claim in his capacity as a trustee of the BJG Trust, he

expressly disclaimed any claim in his personal capacity.     Evan

argues that Skip waived the demand requirements of RSA 556:1 and

RSA 556:3 and that he provided notice of his claims that meets

the requirements of RSA 556:1 and RSA 556:3.

    In New Hampshire, no action shall be sustained against an

estate administrator unless a demand has been exhibited to the

                                 12
administrator and payment has been demanded within six months

after the original grant of the administration.    RSA 556:1,

556:3.7   “A notice sent to the administrator or his agent by

registered mail, setting forth the nature and amount of the

claim and a demand for payment, shall be deemed a sufficient

exhibition and demand.”     RSA 556:2.


            1.   Notice of Claims

     Evan asserts that he sent a notice by registered mail that

complied with the requirements of RSA 556:1 and 556:3 on

December 12, 2017, within six months after Skip was granted

administration of the CLG Estate on June 20, 2017.8    Evan states

that he sent the letter in his “representative capacity as a

trustee of the BJG Trust,” for the benefit of the remainder

beneficiaries of the BJG Trust, therefore including Evan in his

individual capacity.     Evan also asserts that the letter was

sufficient to satisfy the notice requirement as to his

individual capacity because Skip was made aware of the claims



     7 “No action shall be sustained against an administrator if
begun within six months after the original grant of
administration, nor unless the demand has been exhibited to the
administrator and payment has been demanded.” RSA 556:1. “No
such action shall be sustained unless the demand was exhibited
to the administrator within six months after the original grant
of administration, exclusive of the time such administration may
have been suspended.” RSA 556:3.

     8   Doc. 62-6; Doc. 62-7.

                                    13
through it, which, he contends, is the purpose of the notice

statute.

    Evan’s December 12 letter states that he is asserting a

claim “as Trustee of the Barbara J. Gray Trust of 1996.”   Doc.

62-8 at 1.   Evan signs the document as “Trustee” of the BJG

Trust.   Id. at 2.   Therefore, Evan notified Skip about the

claims in Counts 1 and 2 of his Amended Complaint made in his

capacity as trustee of the BJG Trust, but he failed to timely

notify Skip of any claim made in Counts 1 and 2 outside that

capacity.

    Evan argues that, despite the language of his letter, the

purpose of RSA 556:1 was achieved because Skip was placed on

notice about the existence of the claims against the trust.

While it is true that the letter Evan sent to Skip gave Skip

notice about one particular type of claim against the CLG Estate

– one brought by a trustee of the BJG Trust – Skip was not

properly notified about the nature of Evan’s later-asserted

claim brought in a different capacity.

    The effect of Evan’s letter giving notice to Skip as to

claims only on behalf of the BJG Trust is underscored by their

subsequent communications.   After receiving the letter, Skip,

through Attorney Holmes, wrote a response to the trustees of the

BJG Trust dated January 5, 2018, reciting his understanding that

the claims involved the trustees of the BJG Trust, not any claim

                                 14
by a beneficiary.   Doc. 62-9 at 1 (“I write to you in your roles

as the Trustees of The Barbara J. Gray Trust of 1996 . . . .”).

Skip also notes his understanding that Evan’s potential claim

demanded that a sum be paid to the BJG Trust.    Skip’s January 5

letter does not suggest that Skip understood that Evan could

potentially bring a claim in which he recovered personally.

    Indeed, Evan reinforced Skip’s understanding of the claims

in Evan’s own reply to Skip’s January 5 letter, where, after

criticizing Attorney Holmes for being “deliberately misleading”

in the January 5 letter, Evan stated that “[t]he Claims are

asserted on behalf of the BJG Trust, not me individually.”     Doc.

62-10 at 1-2.   Evan argues that this statement was “a single,

isolated sentence” in a letter irrelevant to the demand

requirement, because the notice had already been provided

through the December 12 letter.    Evan’s statement that the

claims would not be brought by him individually, however,

undercuts his argument that RSA 556:1 was satisfied because Skip

was provided general knowledge about the nature of the claims

through the December 12 letter.

    In sum, Evan’s December 12 letter provided notice of a

specific claim in which Evan carefully and uniformly identified

each party in a particular capacity or capacities.   Skip cannot

be faulted for relying on Evan’s description of his own claims,

and Evan cannot send a letter, for the purpose of providing

                                  15
notice of claims under RSA 556:1, in which he says one thing but

means another and then expect that its recipient will divine

that contrary, unstated meaning.       Therefore, Evan did not

provide sufficient notice under RSA 556:1 that the claims made

in Counts 1 and 2 of his Amended Complaint were being made in

his individual capacity as well as in his capacity as trustee of

the BJG Trust.


          2.   Waiver of Demand Requirements

     Next, Evan contends that the statutory demand requirement

is waived if the estate administrator denies liability when the

claim is presented or by a refusal to pay at that or any other

time.    Evan asserts that Skip waived the demand requirement

through his January 5, 2018, response to the December 12 notice

letter.

     Evan relies on Dewey v. Noyes, in which the New Hampshire

Supreme Court held that an estate administrator can waive a

statutory demand requirement if he denies “all liability when

the claim is presented” or provides an “absolute refusal to pay

it at that or any other time.”     76 N.H. 493, 493 (1912).9     In

Dewey, the Supreme Court observed that the plaintiff had called

the defendant and explained the claim, but the defendant



     9 The language of the statutory demand requirement in Dewey
is similar to the language in RSA 556:1.

                                  16
responded that “she would not pay the plaintiff for any claim or

matter whatsoever, and that it would do no good to put a

statement of it in writing for her.”   Id. (emphasis added).

     The New Hampshire Supreme Court has subsequently elaborated

on this rule, stating that “[a]n executor has a right to be

informed of the creditor’s claim . . . but he may lose this

right by denying liability in advance of the presentation of the

creditor’s claim.”   Frost v. Frost, 100 N.H. 326, 328 (1956).

By contrast, “the failure to exhibit the claim was not excused

because there ‘was neither denial nor recognition of liability,

and neither promise nor refusal to settle.’”    Id. (quoting

Watson v. Carvelle, 82 N.H. 453, 457 (1926)).

     In his January 5, 2018, letter, Skip did not deny all

liability in his response to Evan’s notice, and he did not

foreclose the possibility of settlement.   It is true that, in

the letter, Skip asserts that the CLG Estate will seek to

recover costs, but he notes that he may only recover those costs

“[i]nsofar as the Claim is successfully defended.”    Doc. 62-9 at

2.   Skip merely asserted that he would seek costs if Evan moved

forward with the claim and that he would likely receive costs if

he prevailed in defense.   He did not deny all liability for any

claim, nor did he make any absolute statement refusing to

settle.   Therefore, Skip did not waive the notice requirement of

RSA 556:1, and he is entitled to summary judgment in his favor

                                17
as to Counts 1 and 2 of the Amended Complaint to the extent

Counts 1 and 2 are brought by Evan outside his capacity as

trustee of the BJG Trust.10


     C. BJG Trust “Pour Over” Provision (Count II of CLG Estate
        Counterclaims)

     Next, Skip contends that he is entitled to summary judgment

as to Count II of the CLG Estate Counterclaims, in which he

requests a declaratory judgment that “in the event that the

Plaintiff’s action results in an underfunding of the Maintenance

Fund, the Counterclaim/Crossclaim Defendants, as Co-Trustees of

the BJG Trust, shall be required to make up for the deficiency

created.”   Doc. 36 ¶ 35.   In support, Skip contends that Article

2.4.A of the BJG Trust and Article 2.2 of the CLG Trust require

a pour over in those circumstances.    Evan opposes summary

judgment on the grounds that the unambiguous language of the

trust does not require such a distribution, that his “Fifth

Defense” of equitable estoppel prevents Skip from enforcing this



     10Embedded in his opposition to Skip’s motion for partial
summary judgment, Evan requests an opportunity to amend his
complaint “to assert a petition for relief pursuant to RSA
556:28, including additional facts that otherwise are
unnecessary for purposes of the present motion” if his arguments
as to notice under RSA 556:1 are to fail. Doc. 65-1 at 18 n.2.
Evan improperly presents his motion to file an amended complaint
within his opposition memoranda, which is not allowed in the
District of New Hampshire. LR 7.1(a)(1) (“Objections to pending
motions and affirmative motions for relief shall not be combined
in one filing.”).

                                 18
provision of the BJG Trust, and that his “Sixth Defense” of

unclean hands prevents Skip from enforcing this provision of the

BJG Trust.

     At this time, the court addresses only one matter with

respect to Skip’s motion for summary judgment as to Count II of

the CLG Estate Counterclaims.   Specifically, as to the “Sixth

Defense,” which Evan entitled “unclean hands,” Evan contends

that Chester’s undue influence on Barbara renders the BJG Trust,

or portions thereof, void.   He states:


     One set of facts barring Defendant’s counterclaim on
     the basis of unclean hands involves the undue
     influence by which [Chester] alone directed the terms
     of the 2011 BJG Trust Instrument, at a time when
     [Barbara] had long been in a debilitated state
     cognitively and physically, and was completely
     dependent upon [Chester] for her material existence.
Doc. 65-1 at 23.11   To the extent Evan argues that Skip should

not be granted equitable relief because of Chester’s unclean

hands in using undue influence with regard to the establishment

of the BJG Trust in 2011, the unclean hands doctrine does not

appear to be applicable to Skip in this case.

     “It is old hat that a court called upon to do equity should

always consider whether the petitioning party has acted in bad


     11In his “Sixth Defense,” stated in his Answer to the CLG
Estate Counterclaims, Evan wrote, inter alia, the following:
“The Counterclaims also are barred by the unclean hands of
[Chester] based on additional actions by [Chester], including
without limitation [Chester’s] procurement by undue influence of
benefits under the BJG Trust.” Doc. 56 at 10-11.

                                 19
faith or with unclean hands.”   Texaco Puerto Rico, Inc. v. Dep't

of Consumer Affairs, 60 F.3d 867, 880 (1st Cir. 1995).   “The

doctrine of unclean hands only applies when the claimant's

misconduct is directly related to the merits of the controversy

between the parties, that is, when the tawdry acts ‘in some

measure affect the equitable relations between the parties in

respect of something brought before the court for

adjudication.’”   Id. (quoting Keystone Driller Co. v. General

Excavator Co., 290 U.S. 240, 245 (1933)).   Here, Chester’s

alleged actions do not prevent Skip, as a successor trustee of

the CLG Trust, from seeking a declaratory judgment setting out

the legal rights of the CLG Trust concerning the meaning of the

terms of the BJG Trust and the CLG Trust about which there is a

substantial controversy.   See Order on Motion to Dismiss CLG

Estate Counterclaims, doc. 54 at 9 (“A substantial controversy

exists about the interpretation of the terms of the BJG Trust

and the CLG Trust.”).

    Furthermore, an affirmative defense of unclean hands does

not appear to be appropriate in addressing the alleged undue

influence of Chester because New Hampshire law provides a

statutory cause of action to contest the validity of a trust or

portions of a trust on the ground of undue influence.    RSA 556-




                                20
B:4-406(a), (b).12    Therefore, as part of his “Sixth Defense” to

the CLG Estate Counterclaims, Evan appears to assert a claim of

undue influence under RSA 556-B:4-406.       In addition, in response

to Skip’s motion for summary judgment, Evan cites the standards

applicable when a petitioner seeks a declaration that a trust is

void because of undue influence.       Doc. 65-1 at 23 (citing Estate

of Cass, 143 N.H. 57 (1998), Archer v. Dow, 126 N.H. 24 (1995),

and In re Stedman 1989 Trust 2013 Restatement, 2016 WL 7451406

(N.H. Nov. 10, 2016)).



12   RSA 564-B:4-406 states the following in relevant part:
       (a) A trust is void to the extent that it was not
       validly created in accordance with this chapter or its
       creation was induced by fraud, duress, or undue
       influence.
       (b) A person may commence a judicial proceeding to
       contest the validity of a trust within the earlier of:
       (1) in the case of a trust that was revocable at the
       settlor's death, 3 years after the settlor's death;
       (2) in the case of an irrevocable trust, including a
       formerly revocable trust that has become irrevocable,
       3 years after the trustee sent to the beneficiary a
       notice described in RSA 564-B:8-813(c)(3); or
       (3) in the case of an irrevocable trust, including a
       trust that was revocable at the settlor's death or a
       formerly revocable trust that has become irrevocable,
       180 days after the trustee sent the person a copy of
       the trust instrument and a notice informing the person
       of the trust's existence, the trustee's name, address,
       and telephone number, and the time allowed for
       commencing a proceeding to contest the validity of a
       trust.



                                  21
    While Evan pled this claim as a defense, “[i]f a party

mistakenly designates a defense as a counterclaim, or a

counterclaim as a defense, the court must, if justice requires,

treat the pleading as though it were correctly designated, and

may impose terms for doing so.”    Fed. R. Civ. P. 8(c)(2)

(emphasis added).   Under Rule 8(c)(2), it appears that the court

must treat as a counterclaim that part of Evan’s Sixth Defense

which asserts that Chester exercised undue influence over

Barbara with respect to the BJG Trust.

    Therefore, the court must decide the legal issue of how to

address Evan’s apparent undue influence claim, which was pled as

an affirmative defense, before the court can resolve Skip’s

motion for summary judgment on Count II of the CLG Estate

Counterclaims.   The parties, however, will be given the

opportunity to brief this procedural issue before the court

rules on it.


                            Conclusion

    For the foregoing reasons, Skip’s motion for partial

summary judgment (doc. no. 62) is granted in part.    Summary

judgment is granted in favor of Skip to the extent Evan’s claims

in Counts 1 and 2 of his Amended Complaint are brought outside

his capacity as a trustee of the BJG Trust.




                                  22
      Evan is directed to show cause on or before December 19,

2019, why the court should not, in the interest of justice,

treat that portion of his Sixth Defense discussed above

asserting undue influence as a counterclaim.    Skip is directed

to file a response on or before December 30, 2019, and Evan may

reply to Skip’s response on or before January 6, 2020, if

necessary.   To the extent that there is an issue concerning any

statute of limitations applicable to the undue influence claim

the parties shall address it.   The court stays ruling on the

merits of Skip’s motion for summary judgment as to Count II of

the CLG Estate Counterclaims until briefing and ruling on this

issue is completed.

      SO ORDERED.



                                __________________________
                                Joseph A. DiClerico, Jr.
                                United States District Judge



December 9, 2019

cc:   Counsel of Record




                                 23
